Citation Nr: 1802568	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss

2. Entitlement to service connection for temporomandibular articulation (TMJ)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel
INTRODUCTION
  
The Veteran served active duty in the United States Marine Corps from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

The Veteran was afforded a hearing in April 2010 before a Decision Review Officer (DRO) at the RO. In May 2013, the Veteran testified before the undersigned during a video conference hearing. A transcript of each hearing is included in the electronic claims file. ("DRO Transcript" and "Board Hearing Transcript" respectively).

This matter was previously remanded for further development in August 2013; an adequate VA examination was necessary to adjudicate the matters. Upon completion of the subsequent development, the Board denied the above-captioned claims in April 2016.  The Veteran appealed the decision to the U.S. Court of Appeals for Veteran's Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the aforementioned claims back to the Board in October 2017 for action consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency." Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

The October 2017 JMR identified two bases for remanding this matter back to the Board. This matter must be remanded due to conduct an adequate VA audiological examination for hearing loss.  A supplemental opinion is also necessary for the Veteran's TMJ disability.

Hearing Loss

First, in adjudicating the claim for hearing loss, the Board relied on an October 2013 VA audiological examination that did not implement the Maryland CNC speech discrimination test nor reported the results of pure tone threshold testing. The examiner indicated that due to inconsistencies in the test results, no hearing test results were reported and no opinion was provided.

In October 2017 JMR, the Court found the Board did not provide adequate reasons or bases for its findings that there was substantial compliance with its August 2013 remand order and that the October 2013 VA Ear Disease examination was adequate. The Board also requested that "all clinical findings" be reported in detail.  Yet, none of these actions were performed.

The Board considered March 2016 private treatment records from McLean Audiology that reflects pure tone conduction testing that the examiner opined was consistent with moderate to moderately severe sensorineural hearing loss bilaterally. A word discrimination test using the Maryland CNC reflected 60 percent score in the left ear and a 72 percent score in the right ear. However, the examiner did not provide a nexus opinion; if the Veteran's hearing loss is related to service.

Therefore, a new VA audiological examination and nexus opinion must be obtained. On remand, the Veteran should be afforded a new VA examination. The examiner should review the record and conduct pure tone threshold examination as well as a Maryland CNC Speech Discrimination test. He or she should produce the results of said examination. If there are inconsistencies, the examiner should explain those inconsistences. The examiner should also provide an opinion as to whether the Veteran's hearing loss is etiologically related to his military service. If an opinion cannot be rendered without speculation, the examiner, once again, must state so and provide reasoning as to such.

TMJ

The second basis for remand identified in the JMR was that the examiner failed to take into consideration the Veteran's competent lay statements regarding his in-service injury to the jaw. A supplemental opinion is necessary for the adjudication of the Veteran's TMJ disability.  

The Veteran underwent an Ear Disease examination in October 2013. The veteran provided a lay statement that he injured his jaw by falling off/on a pogo stick in basic training. The examiner, however, in his review of the records, noted that there was no history of significant trauma or TMJ "to the oral region" and that the Veteran "denied "any oral or jaw trauma" that resulted in a fracture or other significant injury requiring medical attention." The examiner opined that the Veteran's TMJ was most likely than not congenital in origin. (See October 2013 VA Examination pg. 4).

At the May 2013 hearing, he asserted that he fell off a pogo stick while in boot camp in 1975. He did not seek medical treatment at that time due to being instructed by his drill instructor otherwise. 

Upon remand, the examiner, should accept as true, the Veteran's statements regarding his injury and provide a supplemental opinion as to whether the Veteran's TMJ is etiologically related to service (nexus opinion). 

Since the examiner opined that the Veteran's TMJ disability is congenital, he must also opine as to whether the TMJ is a congenital defect or a congenital disease.  

Agency regulations provide that every Veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C. § 1131. A history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with other material evidence in determinations as to inception. 38 C.F.R. § 3.3.04(b)(1); and LeShore v. Brown, 8 Vet. App. 406, 409 (1995)(holding bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  If the veteran is determined to be of sound condition, the matter converts to a claim for direct service connection.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statues and regulations. 38 C.F.R. § 3.303(c). Rather a defect of congenital, familial or hereditary origin by its very nature pre-exists service. Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). If the defect is congenital, presumption of sound condition at service entrance does not attach. Quirin v. Shinseki, 22 Vet. App. 390, 297 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003)(holding that presumption of soundness does not apply to congenital defects). 

A congenital or developmental defect may not be service-connected because they are not diseases or injuries under the law. See e.g. Thompson v. United States, 405 F. 2d 1239 (Ct. Cl. 1969). Yet, such defects can be subject to a superimposed disease or injury. In other words, if during an individual's military service, a superimposed disease or injury occurred, service-connection may indeed be warranted for the resultant disability. VAOGC Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45, 711 (1990)(a reissue of General Counsel Opinion 01-85 (March 1985)).

If the examiner opines that the Veteran's TMJ is a congenital defect, the disability will not be service connected.  On the contrary, if the examiner determines that the Veteran's TMJ disability is a congenital disease, he should be sure to opine whether a superimposed disease or injury occurred on top of the disability, which would be that is if such injury was a sign of worsening of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination. The claims file, including a copy of this remand and all updated records, should be made available to the examiner(s), who should review it and should note that review in the report. The examiner(s) should also take a complete history from the Veteran. 

The examiner should specifically opine as to:

a. What are the current hearing loss diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

2.  Schedule the Veteran for a VA examination to obtain a medical opinion addressing the nature and etiology of the Veteran's TMJ disability. The claims file, including a copy of this remand and all updated records, should be made available to the examiner(s), who should review it and should note that review in the report. The examiner(s) should also take a complete history from the Veteran. 

The examiner should specifically opine as to:

a. What are the current TMJ diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

	The term "as likely as not" means a 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. The examiner must also opine as to whether the Veteran's TMJ is a congenital defect or a congenital disease. If the examiner opines that the Veteran's TMJ is a congenital disease, the examiner must opine whether there is a superimposed disease or injury, to include, but not limited to, the Veteran's traumatic injury to the jaw onto the Veteran's TMJ.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

3. Finally, re-adjudicate the Veteran's claims for service connection for a disability of bilateral sensorineural hearing loss and TMJ. If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


